Case 2:20-mc-00080-JDL Document 23 Filed 01/22/21 Page 1 of 3              PageID #: 84




                               United States District Court
                                     District of Maine
In Re:                       )
                             )
COURT OPERATIONS UNDER       )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19      )                   GENERAL ORDER 2020-7
CORONAVIRUS & RELATED        )                   (Amended, January 22, 2021)
PANDEMIC PRECAUTIONS:        )
THE USE OF FACE COVERINGS    )
OR MASKS IN COURT FACILITIES )


                                    GENERAL ORDER

      This General Order is the seventh general order issued in response to the
COVID-19 pandemic in accordance with the Pandemic/Infectious Disease Plan for
the United States District Court for the District of Maine (March 2020). This General
Order requires the use of face coverings or masks in the District’s courthouses.

      The Court hereby adopts and incorporates the findings made in its previous
General Orders as to the threat to public health and safety presented by the COVID-
19 pandemic. In addition, President Joseph R. Biden, Jr. has issued an Executive
Order directing federal agencies to take measures to require compliance with the
CDC’s guidelines regarding mask-wearing, physical distancing, and related public
health measures in federal buildings. See Executive Order on Protecting the Federal
Workforce and Requiring Mask-Wearing, 2021 WL 197411 (Jan. 20, 2021).

         Accordingly, to protect public health and safety, it is hereby ordered that:

   A. Face Coverings and Masks

   1. All persons seeking entry to, or occupying, the Edward T. Gignoux
      Courthouse in Portland, the United States Bankruptcy Court in Portland,
      or the third floor of the Margaret Chase Smith Federal Building in Bangor
      must wear a face covering or mask.

   2. The Court will provide masks to its employees and those visitors entering
      the courthouses who do not have a mask.


                                             1
Case 2:20-mc-00080-JDL Document 23 Filed 01/22/21 Page 2 of 3              PageID #: 85




  3. Face coverings and masks are not required for children under age 2, anyone
     who has trouble breathing or related medical conditions, or anyone who is
     unable to remove the mask without assistance. A person who cannot wear
     a face covering or mask because of a medical condition is not required to
     produce medical documentation of the condition, except that the Court may
     require such documentation from an employee in accordance with state and
     federal law.

  4. Face coverings and masks must cover the nose and mouth; fit snugly but
     comfortably against the side of the face; be secured with ties or ear loops;
     have multiple layers of fabric; allow for breathing without restriction; and
     either be disposable or be able to be laundered and machine dried without
     damage or change to its shape.

  5. If the Court is unable to provide a mask for any reason, the employee or
     visitor will be asked to contact the office to be visited by telephone to explore
     alternatives to entering the Courthouse.

  6. Face coverings and masks must be worn in publicly accessible areas such
     as court security screening entrances, hallways, courtrooms, conference
     rooms, and elevators, as well as in any area where at least six feet of social
     distancing cannot be maintained. If the wearer is a court employee who is
     alone in a private office, cubicle, or workspace where at least six feet of
     physical distance from other persons can be maintained, the wearer may
     temporarily remove the mask.

  7. This General Order does not address or control the wearing of face
     coverings or masks within a courtroom during a judicial proceeding.

  B. Effectiveness; Termination. This General Order takes effect at 11:59 p.m.
     on January 22, 2021 and shall remain in effect until further Order of the Court.


  SO ORDERED.


     Dated: January 22, 2021


                                                       /s/ Jon D. Levy
                                                 CHIEF U.S. DISTRICT JUDGE

                                           2
Case 2:20-mc-00080-JDL Document 23 Filed 01/22/21 Page 3 of 3     PageID #: 86




Note Regarding January 22, 2021, Amendment:

General Order 2020-7, originally entered on June 1, 2020, was amended effective
January 22, 2021, to remove the expiration date and to note President Biden’s
issuance of an Executive Order addressing public health measures in federal
buildings.




                                      3
